Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 5 March 2021 is acknowledged.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationship is that between the sublayer of the protective layer in contact with the second metal oxide/suboxide layer and the second metal oxide/suboxide layer.  Specifically, this relationship is recited as “in contact with”.  However, it is noted that “contact”, according to broadest reasonable interpretation, includes both indirect and direct contact, thus e.g. inst. app. spec. ¶ 0070), it would appear that the lowermost layer of the protective layer should be in direct contact with the second metal suboxide/oxide layer, as otherwise the corrosion inhibitor contained in the lowermost layer of the protective layer cannot effectively reach the metal layer and be adsorbed thereto.  For purpose of claim interpretation, “in contact with” as recited in claim 1 is treated as “in direct contact with”.
As claims 2-15 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-15 are also held to be rejected.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the sublayer of the protective layer in direct contact with the second metal oxide/suboxide layer and the lowermost sublayer recited in each of claims 8-10.  For instance, it is noted that the specification notes that the in the embodiment as exemplified by claim 8, at least the high refractive index layer would be the layer containing the corrosion inhibitor (and therefore by the layer in direct contact with the second metal suboxide/oxide layer); see inst. app. spec. ¶ 0071.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for protective layer whose constituent layer or sublayers are made of resinous materials, does not reasonably provide enablement for all types of protective layers that exhibit corrosion inhibition properties.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Therefore, as the specification fails to teach the subject matter of the claims, undue experimentation is necessary to practice the claimed invention.  See MPEP 2164.01(a).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;

(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO's determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.
The factors described above have been considered as follows:
The breadth of the claims.  The claim covers both resinous protective layer (those having a resinous binder having dispersed therein inhibitors) and inorganic protective layers (e.g. those deposited via CVD and PVD).
(C) The state of the prior art:  Person having ordinary skill in the art would know that a protective layer per se could be an organic layer or an inorganic layer, with metallic sacrificial layers being an example of an inorganic layer that would protect an underlying metal layer.
(F) The amount of direction provided by the inventor.  While the instant application is sufficiently detailed in constructing a protective layer whose constituent layer(s) is based on a resin, it is silent regarding a protective layer whose constituent layer(s) is purely inorganic.
(G) The existence of working examples.  The working examples are all directed to protective layers whose constituent layer(s) is based on a resin.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
In weighing the above stated factors, it is the Examiner’s position that undue experimentation is required to make the article of claim 1 as presently recited.  Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) (“The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.”).  It is therefore concluded that though the claims are fully enabled for a protective layer whose constituent layer(s) is based on a resin, the full scope as claimed is not enabled by Applicant’s disclosure.
As claims 2-15 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-15 are also held to be rejected.

It is further noted that similar issues affect claims 8-10 (with respect to the scope of enablement of the various sublayers of the protective layer, as the specification is considered to be enabling for resin-based sublayers only).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0067593 A1 (“Mitsumoto”) in view of U.S. 2014/0340741 A1 (“Adachi”).
As Applicant has yet to perfect the priority of either foreign priority documents, the effective filing date of all pending claims is considered to be 26 June 2018.  As such, until Applicant has perfected the priority of at least one of the foreign priority documents, Applicant cannot rely upon the provisions of 35 U.S.C. 102(b)(1)(A) or 35 U.S.C. 102(b)(1)(B) to disqualify Mitsumoto.
Considering claims 1, 7-10, and 13 all features of claim 1 with exception of the layer containing the corrosion inhibitor are disclosed in Mitsumoto, with the layer system as disclosed in Fig. 3 therein substantially similar to the claimed layer system of the instant application, having, inter alia, a transparent substrate 11, a lower infrared (IR) reflecting layer 21 and an upper protective layer 22, wherein the former is constituted for a first suboxide layer 12, a metal layer 13, and a second suboxide layer 14 (Mitsumoto ¶ 0038, 0133, and Fig. 3).  It is clear from ¶ 0039 and the working examples of Mitsumoto that Mitsumoto reads on the limitations re: thicknesses of the various layers of the infrared id. ¶ 0052-0054).  Mitsumoto differs from the claimed invention, as it is silent regarding inclusion of a corrosion inhibitor adjacent the second metal suboxide layer.  
However, such an arrangement is known in the art, wherein a resin layer containing a corrosion inhibitor is placed adjacent to an IR-reflection layer that contains a silver layer, wherein the corrosion inhibitor may adsorb onto silver (Adachi ¶ 0083 and ¶ 0233-0239).  Mitsumoto is analogous, for being directed to the field of endeavor of the instant application (viz. IR reflective films).  Adachi is analogous, for being pertinent to an issue addressed by the Instant Application (namely, usage of a corrosion inhibitor over a reflective silver film).  Given that the arrangement of the various layers in Adachi is similar to those in Mitsumoto (both has a resinous layer located directly on a metal oxide layer, which itself is located directly on a silver layer), person having ordinary skill in the art would have reasonable expectation of success that the teachings re: the corrosion inhibitor containing layer of Adachi may be applied to the lowermost sublayer of protective layer of Mitsumoto.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have incorporated corrosion inhibitor into the lowermost sublayer (or sole layer) of the protective layer of Mitsumoto, as doing so enhances durability of the silver film (Adachi ¶ 0010).  Mitsumoto in view of Adachi renders obvious claims 1 and 8-10.
Considering claim 3, Adachi teaches the usage of pyrroles, pyrazoles, and mercapto-containing molecules as corrosion inhibitors (Adachi ¶ 0239).
Considering claim 11, Mitsumoto discloses that the total thickness of the protective layer is 200 – 980 nm (Mitsumoto ¶ 0054).
Considering claim 12, the various working examples in Mitsumoto utilizes a titanium suboxide.
Considering claims 14 and 15, these claims recite properties of the coated film.  As the coated film of the prior art may be substantially similar to the coated film as claimed, the coated film of the prior art is expected to exhibit the various properties recited in claims 14 and 15.

Claims 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumoto and Adachi, as applied to claim 1 above, and further in view of WO 2017/159991 A1 (referenced below using its U.S. counterpart publication, U.S. 2018/0223113 A1, henceforth “Seo”).
Considering claims 2 and 5, though Mitsumoto teaches the usage of a low refractive index layer formed by curing a (meth)acrylate composition (Mitsumoto ¶ 0079-0081), wherein the (meth)acrylate composition may contain a fluorinated (meth)acrylate, Mitsumoto and Adachi are silent regarding a low refractive index layer having fluorine atom and a siloxane bond.  Furthermore, the references are silent regarding usage of a (meth)acrylate composition containing both a fluorine-containing (meth)acrylate and a silicone-modified acrylate.
However, the usage of a curable (meth)acrylate composition that contains (meth)acrylate that contains fluorine atoms and a (meth)acrylate that contains silicone bonds, wherein the curable (meth)acrylate composition may be used to form a low 
-1-75 pbw fluorine-based compound containing a photoreactive functional group (which maps onto the claimed fluorine-containing (meth)acrylate);
-0.5-25 pbw polysilsesquioxane in which at least one reactive functional group is substituted (which maps onto the silicone-modified acrylate); and
-100 parts photopolymerizable compound (which maps onto the ionizing radiation curable resin).  
Specifically, Seo teaches that the functional group on the fluorine-based compound may be a (meth)acrylate group (id. ¶ 0094).  Similarly, Seo teaches that the functional group on the polysilsequioxane may also be a (meth)acrylate group (id. 0081 and 0092).  Thus, Seo is considered to have taught a composition that would render obvious the composition of claim 5.  Seo is analogous, for being directed to a low refractive index layer.  Person having ordinary skill in the art has reasonable expectation of success that the composition in Seo may be used for the low refractive index layer of Mitsumoto, as both references teach the usage of low refractive index layers formed by curing an (meth)acrylate composition.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the composition of Seo to form the low refractive index layer of Mitsumoto, as Seo teaches that the inclusion of the fluorine-based compound with (meth)acrylate group reduces reflectivity and improves light transmittance (id. ¶ 0093), and that the inclusion of the polysilsequioxane having a (meth)acrylate group improves mechanical properties (id.
Considering claim 6, the ranges as discussed above (1-75 phr for the fluorine-containing (meth)acrylate group and 0.5-25 phr for the polysilsequioxane having a (meth)acrylate group) respectively overlaps the amount as claimed.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsumoto and Adachi, as applied to claim 1 above, and further in view of U.S. 4,645,714 A (“Roche”).
Considering claim 4, Mitsumoto and Adachi as discussed above are silent re: amount of the corrosion inhibitor as a percentage of the layer containing the corrosion inhibitor.
However, inclusion of 0.5 – 2.5 % mercaptans in a polymeric layer is known in the art, wherein the mercaptan serves as a corrosion inhibitor for a silver layer located underneath (Roche col. 5 line 42-48).  Roche is analogous, for also being directed to the usage of a corrosion inhibitor over a reflective silver film.  Person having ordinary skill in the art would have been motivated to use this amount of mercapta corrosion inhibitors in the layered product of Mitsumoto and Adachi, as Roche is considered to have demonstrated that the usage of this amount of corrosion inhibitors is known when protecting an underlying silver layer.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for .

Claims 1, 3, 7, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0279000 A1 (“Maeda”) in view of Adachi.
Considering claim 1, Maeda discloses an IR reflecting laminate that comprises a substrate, an IR-reflecting layer, and a hard coat layer, wherein the IR-reflecting layer has a multilayered structure (Maeda abs. and ¶ 0030), and wherein the hard coat layer may also by multilayered (id. ¶ 0036).  Specifically, Maeda discloses that the multilayered IR-reflecting layer has a metallic reflecting layer (of silver) alternating high with refractive index metal oxide layers (such as TiO2), so that the metal oxide layers are located above and below the metallic reflecting layer (e.g. id. Example 9).  Maeda further discloses that the metallic reflecting layer has thickness of 5 – 20 nm, and that each of the metal oxide layers has thickness of 2 – 200 nm (id. ¶ 0032 and 0033).  Thus, from the aforementioned section of Maeda, it is possible to construct an IR-reflecting layer having total thickness less than 25 nm, wherein the upper metal oxide layer has 25% of the thickness (e.g.
However, such an arrangement is known in the art, wherein a resin layer containing a corrosion inhibitor is placed adjacent to an IR-reflection layer that contains a silver layer, wherein the corrosion inhibitor may adsorb onto silver (Adachi ¶ 0083 and ¶ 0233-0239).  Maeda is analogous, for being directed to the field of endeavor of the instant application (viz. IR reflective films).  Adachi is analogous, for being pertinent to an issue addressed by the Instant Application (namely, usage of a corrosion inhibitor over a reflective silver film).  Given that the arrangement of the various layers in Adachi is similar to those in Maeda (both has a resinous layer located directly on a metal oxide layer, which itself is located directly on a silver layer), person having ordinary skill in the art would have reasonable expectation of success that the teachings re: the corrosion inhibitor containing layer of Adachi may be applied to the portions of the hard coat layer of Maeda.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have incorporated corrosion inhibitor into the lowermost sublayer of the hard coat layer of Maeda, as doing so enhances durability of the silver film (Adachi ¶ 0010).  Maeda in view of Adachi renders obvious claim 1.
Considering claim 3, Adachi teaches the usage of pyrroles, pyrazoles, and mercapto-containing molecules as corrosion inhibitors (Adachi ¶ 0239).
Considering claim 7, it is clear from the foregoing that the total thickness of the multilayered IR-reflecting layer is above 7 nm.
Considering claim 11, Maeda discloses that the total thickness of the protective layer is 0.4 to 2.0 µm (Maeda ¶ 0035), which overlaps the claimed range.
Considering claim 12, the various working examples in Maeda utilizes titanium oxide.
Considering claim 13, as discussed above, the silver IR-reflecting layer of Maeda has thickness of 5 – 20 nm (id. ¶ 0032).
Considering claims 14 and 15, these claims recite properties of the coated film.  As the coated film of the prior art may be substantially similar to the coated film as claimed, the coated film of the prior art is expected to exhibit the various properties recited in claims 14 and 15.

Claims 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda and Adachi, as applied to claim 1 above, and further in view of WO 2017/159991 A1 (referenced below using its U.S. counterpart publication, U.S. 2018/0223113 A1, henceforth “Seo”).
Considering claims 2 and 5, though Maeda teaches a multilayered hard coat layer, Maeda is silent re: the usage of a low refractive index layer as the uppermost layer of the multilayered hard coat layer.  Furthermore, Maeda is silent re: formation of this low refractive index layer by curing a (meth)acrylate composition that contains a fluorinated (meth)acrylate and a silicone-modified acrylate.
However, the usage of a multilayered hard coat layer having an uppermost low refractive index layer formed of a curable (meth)acrylate composition that contains (meth)acrylate having fluorine atoms and a (meth)acrylate that contains silicone bonds is known in the art.  Specifically, Seo teaches a low refractive index layer made by curing a composition comprising (Seo clm. 20):
-1-75 pbw fluorine-based compound containing a photoreactive functional group (which maps onto the claimed fluorine-containing (meth)acrylate);

-100 parts photopolymerizable compound (which maps onto the ionizing radiation curable resin).  
Specifically, Seo teaches that the functional group on the fluorine-based compound may be a (meth)acrylate group (id. ¶ 0094).  Similarly, Seo teaches that the functional group on the polysilsequioxane may also be a (meth)acrylate group (id. 0081 and 0092).  Thus, Seo is considered to have taught a composition that would render obvious the composition of claim 5.  Seo is analogous, for being directed to a low refractive index layer that confers protection.  Person having ordinary skill in the art has reasonable expectation of success that the composition in Seo may be used for the uppermost layer in the multilayered hard coat layer of Maeda, as both references teach the usage of protective layers formed by curing an (meth)acrylate composition.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the composition of Seo to form an uppermost low refractive index layer in the multilayered hard coat layer of Maeda and Adachi, as Seo teaches that the inclusion of the fluorine-based compound with (meth)acrylate group reduces reflectivity and improves light transmittance (id. ¶ 0093), and that the inclusion of the polysilsequioxane having a (meth)acrylate group improves mechanical properties (id. ¶ 0075).
Considering claim 6, the ranges as discussed above (1-75 phr for the fluorine-containing (meth)acrylate group and 0.5-25 phr for the polysilsequioxane having a (meth)acrylate group) respectively overlaps the amount as claimed.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the .
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda and Adachi, as applied to claim 1 above, and further in view of U.S. 4,645,714 A (“Roche”).
Considering claim 4, Maeda and Adachi as discussed above are silent re: amount of the corrosion inhibitor as a percentage of the layer containing the corrosion inhibitor.
However, inclusion of 0.5 – 2.5 % mercaptans in a polymeric layer is known in the art, wherein the mercaptan serves as a corrosion inhibitor for a silver layer located underneath (Roche col. 5 line 42-48).  Roche is analogous, for also being directed to the usage of a corrosion inhibitor over a reflective silver film.  Person having ordinary skill in the art would have been motivated to use this amount of mercaptan corrosion inhibitors in the layered product of Maeda and Adachi, as Roche is considered to have demonstrated that the usage of this amount of corrosion inhibitors is known when protecting an underlying silver layer.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.  The amount of 0.5 – 2.5 % would overlap the claimed range, and it would have been obvious to have selected the overlapping ranges.

Concluding Remarks 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. Jim Yang/Primary Examiner, Art Unit 1781